Exhibit 10.37

RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made and entered
into as of the             day of             , 2011 and shall be deemed
effective as of February 9, 2011 (the “Effective Date”), by and among NewBridge
Bancorp, a North Carolina corporation (the “Corporation”), NewBridge Bank, a
North Carolina commercial bank (the “Bank”), and the award recipient whose
signature appears below (the “Participant”).

WHEREAS, the Corporation is the holding company of the Bank, and the Bank is an
Affiliate of the Corporation; and

WHEREAS, the NewBridge Bancorp Amended and Restated Comprehensive Equity
Compensation Plan for Directors and Employees Plan has been approved by the
Corporation’s Board of Directors and by its shareholders, and has been
thereafter amended from time to time (the “Plan”); and

WHEREAS, Participant is an employee of the Bank, and the Boards of Directors of
the Corporation and the Bank, and the Compensation Committee of those Boards
(“Committee”), have determined that it is desirable and in the best interests of
the Corporation and the Bank to make an award (the “Award”) to Participant of
conditional rights to receive shares of the common stock of the Corporation
(“Common Stock”) as permitted under the Plan, subject to certain restrictions as
specified below.

NOW, THEREFORE, the Parties agree as follows:

Section 1. Date of Award. The date of the making the Award under this Agreement
shall be deemed to be the Effective Date.

Section 2. Award of Restricted Stock Units. Each conditional right to a share of
Common Stock awarded hereby shall be referred to as a restricted stock unit
(“Restricted Stock



--------------------------------------------------------------------------------

Unit”). Participant is awarded that number of Restricted Stock Units set forth
on Annex A attached hereto. Each Restricted Stock Unit entitles Participant,
upon vesting requirements set forth in Annex A attached hereto and the Plan
being satisfied, to receive one (1) share of Common Stock at no purchase price
per share, subject to any restrictions on transfer set forth in Annex B attached
hereto. The Restricted Stock Units shall be delivered in the form of shares of
Common Stock ( “Plan Shares”) at such time as they are vested herein or at such
later time as they are Fully Vested (as defined herein).

Section 3. Representations, Warranties and Transfer Restrictions.

(a) Representations and Warranties. Participant makes and agrees to the
representations and warranties set forth in Annex C attached hereto.

(b) Restrictions. The Committee may cause a legend to be placed on any
certificate representing any of the Plan Shares to make appropriate reference to
transfer restrictions established by the Committee or may cause such
restrictions to be recorded on the book entry in the Corporation’s share
registry with respect to such Plan Shares if issued in uncertificated form.
Additionally, Participant agrees that the Plan Shares shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which the Common Stock is then
listed or quoted and any other applicable federal or state securities laws,
rules or regulations, and the Committee may cause a legend or legends to be
placed on any certificate representing any of the Plan Shares to make
appropriate reference to such restrictions or may cause restrictions to be
recorded on the book entry in the Corporation’s stock registry with respect to
such Plan Shares if issued in uncertificated form.

 

2



--------------------------------------------------------------------------------

(c) Other Transfer Restrictions. No Restricted Stock Unit granted hereunder may
be sold, transferred, assigned, pledged or otherwise encumbered or disposed of
by Participant.

Section 4. Forfeiture. Except as otherwise provided in Annex A, if Participant’s
employment by the Bank terminates during the Vesting Period applicable to a
Restricted Stock Unit as specified on Annex A, Participant shall forfeit such
Restricted Stock Unit.

Section 5. Vesting of Restricted Stock Units and Delivery of Plan Shares.

(a) Vesting. Each Restricted Stock Unit shall vest and become nonforfeitable as
provided in Annex A. Participant must be employed by the Bank or an Affiliate
thereof at all times during, and through the final day of, the applicable
Vesting Period of such Restricted Stock Unit. However, all unvested Restricted
Stock Units shall become vested and nonforfeitable upon a Change in Control as
set forth in the Plan.

(b) Delivery of Plan Shares to Participant. After the date on which a Restricted
Stock Unit has become vested as provided in this Agreement and in the Plan and
after any later date that such Restricted Stock Unit becomes Fully Vested, the
Committee shall instruct the Corporation to cause to be issued to Participant
all Plan Shares derived from such Restricted Stock Unit, free from any
restrictions other than such restrictions as may be imposed pursuant to
Section 3, but subject to the provisions of Annex D attached hereto. The
delivery of the Plan Shares shall be accomplished on or before the 30th day
following the expiration of the applicable Vesting Period or such later date as
the applicable Restricted Stock Unit is Fully Vested, and shall be in
uncertificated form effected through appropriate notation and book entry
recordation in the Corporation’s stock registry unless, in its discretion, the
Committee elects to cause such Plan Shares to be issued in certificated form.

 

3



--------------------------------------------------------------------------------

(c) Plan Shares Relating To Forfeited Restricted Stock Units. If any Restricted
Stock Unit is forfeited pursuant to this Agreement and the Plan, the Plan Share
relating to the forfeited Restricted Stock Unit shall thereafter be available
for award as provided in the Plan and shall cease to be subject to this
Agreement.

Section 6. Rights of Holders of Restricted Stock Units.

(a) No Shareholder Rights. As a holder of Restricted Stock Units, Participant
shall have no rights as a shareholder of the Corporation. Until vested or any
later date on which they become Fully Vested, Restricted Stock Units represent
an unfunded, unsecured and contingent obligation of the Corporation to issue the
applicable Plan Shares.

Section 7. Effect of Award on Status of Participant. The Award made to
Participant under this Agreement does not confer on Participant any right to
continued employment with the Bank, the Corporation or any Affiliate of either.

Section 8. Impact of Award on Other Benefits of Participant. Neither the
contingent value of the Restricted Stock Units nor the value of any Plan Shares
issued to Participant under this Agreement shall be includable as compensation
or earnings for purposes of any other benefit plan offered by the Bank, the
Corporation or any Affiliate of either, except to the extent of any qualified
employee benefit plan which specifically provides that any such value shall be
included as compensation or earnings for purposes of such plan.

Section 9. Taxes and Tax Withholding. Upon the distribution of the applicable
Plan Shares to Participant, at the election of the Corporation, Participant
shall either (a) sell to the Corporation a number of the Plan Shares that would
otherwise be distributed to Participant as would have a fair market value equal
to the then existing minimum withholding requirement for all federal, state and
local income, excise and employment taxes payable by the Corporation or the Bank
on account of such vesting and distribution (the “Tax Amount”) or (b) pay the
Tax Amount in cash to the Bank.

 

4



--------------------------------------------------------------------------------

Section 10. Adjustments. In the event of any change (such as a reorganization,
merger or other change) in the character of the Common Stock or the issuance of
shares of Common Stock by the Corporation pursuant to a stock split, stock
dividend, recapitalization or other transaction pursuant to which the
Corporation issues additional shares of Common Stock to, or reduces the number
of shares of Common Stock held by, its shareholders, then the number of Plan
Shares issuable upon the vesting of a Restricted Stock Unit, or any later date
the applicable Restricted Stock Unit is Fully Vested, shall be the same as if
Participant had held the number of Plan Shares acquirable under such Restricted
Stock Unit prior to such change or issuance and had participated therein on the
same basis of other shareholders of Common Stock. By way of clarification and
not limitation, it is not intended that a merger, share exchange or other
transaction through which the Corporation or the Bank acquires another entity or
the assets of another entity through the use of Common Stock as consideration, a
Common Stock offering by the Corporation, or the issuance of Common Stock by the
Corporation through a dividend reinvestment or stock purchase plan shall be
deemed to require any such adjustment.

Section 11. Notices. Any notices or other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been sufficiently given if (a) hand delivered, (b) if deposited in the United
States mail by certified mail, return receipt requested, properly addressed and
postage prepaid, or (c) sent next day delivery by a nationally recognized
overnight courier service, all charges prepaid, if to the Corporation, the Bank
or the Committee at NewBridge Bancorp, 1501 Highwoods Boulevard, Suite 400,
Greensboro, North Carolina 27419, Attn: President and Chief Executive Officer;
and, if to Participant, at his or her last address appearing on the employment
records of the Bank. The

 

5



--------------------------------------------------------------------------------

Corporation, the Bank, the Committee and Participant may change its, his or her
address herein by giving written notice of such change as provided herein. Any
notice or other communication hereunder shall be deemed to have been given:
(i) if hand delivered, on the date of such delivery; (ii) if sent by United
States certified mail, on the third (3rd) business day following the date
deposited with the United States Postal Service, or (iii) if sent by overnight
courier, on the next business day following the date of timely delivery to such
courier.

Section 12. Construction Controlled by Plan. The Plan, a copy of which is
attached hereto as Annex E, is incorporated herein by reference. This Award of
Restricted Stock Units shall be subject to the terms and conditions of the Plan,
and Participant hereby assumes and agrees to comply with all of the obligations
imposed upon Participant in the Plan. This Agreement shall be construed so as to
be consistent with the Plan. The provisions of the Plan shall be deemed to be
controlling in the event that any provision hereof should appear to be
inconsistent therewith. Capitalized terms used but not defined herein or in the
Annexes hereto shall have the meanings ascribed to them in the Plan.

Section 13. Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be valid and enforceable under
applicable law, but if any provision of this Agreement is determined to be
unenforceable, invalid or illegal, the validity of any other provision or part
thereof shall not be affected thereby and this Agreement shall continue to be
binding on the parties hereto as if such unenforceable, invalid or illegal
provision or part thereof had not been included herein.

Section 14. Governing Law. Without regard to the principles of conflicts of
laws, the laws of the State of North Carolina shall govern and control the
validity, interpretation, performance, and enforcement of this Agreement.

 

6



--------------------------------------------------------------------------------

Section 15. Modification of Agreement; Waiver. Except as otherwise provided in
Sections 11 and 21, this Agreement may be modified, amended, suspended or
terminated, and any terms, representations or conditions may be waived, only by
a written instrument signed by each of the parties hereto or their successors in
interest; provided, however, that to the extent that Section 409A of the
Internal Revenue Code, including guidance and regulations issued thereunder
(“Section 409A”), applies to any portion of this Agreement or any Award issued
hereunder, no amendment, suspension or termination shall be effectuated unless
it complies with the requirements of Section 409A. The failure of Participant or
the Corporation and the Bank to insist upon strict compliance with any provision
of this Agreement or to assert any right he or she or the Corporation and the
Bank may have under this Agreement shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

Section 16. Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto, and their respective heirs, legatees,
personal representatives, executors, administrators, successors and assigns.

Section 17. Miscellaneous. Any dispute, controversy or claim between the parties
hereto arising out of or relating to this Agreement shall be settled by
arbitration conducted in the City of Greensboro, North Carolina, in accordance
with the Commercial Rules of the American Arbitration Association then in force
and North Carolina law. The arbitration decision or award shall be final and
binding upon the parties. The arbitration shall be in writing and shall set
forth the basis therefor. The parties hereto shall abide by all awards rendered
in such arbitration proceedings, and all such awards may be enforced and
executed upon in any court having jurisdiction over the party against whom
enforcement of such award is sought. Each party shall bear its own costs with
respect to such arbitration, including reasonable attorneys’ fees; provided,
however, that: (i) the fees of the American Arbitration Association shall be
borne

 

7



--------------------------------------------------------------------------------

equally by the parties; and (ii) if the arbitration is resolved wholly in
Participant’s favor, his or her costs of arbitration (including his or her
reasonable attorneys’ fees) shall be paid by the Corporation.

Section 18. Entire Agreement. This Agreement (and Annexes) and the Plan
constitute and embody the entire understanding and agreement of the parties
hereto and, except as otherwise provided hereunder, there are no other
agreements or understandings, written or oral, in effect between the parties
hereto relating to the matters addressed herein.

Section 19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

Section 20. Further Assurances. The parties agree to execute any further
instrument and to take such action as may be reasonable necessary to carry out
the intent of this Agreement.

Section 21. Section 409A Exemption. It is intended that the Plan, this
Agreement, the Restricted Stock Units and the Plan Shares issued hereunder fall
within the short-term deferral exemption provided by Section 409A such that the
Restricted Stock Units and Plan Shares fall outside the scope of Section 409A
and are not required to comply with the Section 409A requirements. The Plan,
this Agreement, the Restricted Stock Units and the Plan Shares will be
administered and interpreted in a manner consistent with the intent set forth in
this Section 21. The Corporation and the Bank reserve the right to amend the
Plan and/or this Agreement, without Participant’s consent, to the extent the
Committee reasonably determines from time to time that such amendment is
necessary in order to achieve the purposes of this Section. Notwithstanding the
foregoing, neither the Corporation nor the Bank make any representations or
warranties as to the treatment of the Restricted Stock Units or the Plan Shares,
or any settlement thereof, under Section 409A.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Corporation and the Bank have caused this
Agreement to be executed in its corporate name by its President and Chief
Executive Officer, or one of its Executive Vice Presidents, and attested by its
Secretary or one of its Assistant Secretaries, all by authority of its Board of
Directors first duly given, and Participant has executed this Agreement, in each
case as of the day and year first above written.

 

 

NEWBRIDGE BANCORP

  By:     ATTEST:     By:                                           
                                                                         
                         Secretary      

NEWBRIDGE BANK

  By:     ATTEST:     By:                                           
                                                                         
                         Secretary     [Corporate Seal]      

PARTICIPANT

 

                                                                  (SEAL)

 

 

9



--------------------------------------------------------------------------------

ANNEX A

NUMBER OF RESTRICTED STOCK UNITS; VESTING

1. Number.

Participant is awarded             (            ) Restricted Stock Units.

2. Defined Terms:

 

  (i) “Committee” shall mean the Compensation Committee of the Boards of
Directors of the Corporation and the Bank.

 

  (ii) “Fully Vested” shall mean the following:

 

  (A) twenty-five percent (25%) of the Restricted Stock Units otherwise vested
in Participant as provided herein shall become distributable in Plan Shares upon
the Corporation’s repayment of twenty-five percent (25%) of the TARP Funds;

 

  (B) an additional twenty-five percent (25%) of the Restricted Stock Units
otherwise vested in Participant as provided herein shall become distributable in
Plan Shares upon the Corporation’s repayment of fifty percent (50%) of the TARP
Funds;

 

  (C) an additional twenty-five percent (25%) of the Restricted Stock Units
otherwise vested in Participant as provided herein shall become distributable in
Plan Shares upon the Corporation’s repayment of seventy-five percent (75%) of
the TARP Funds;

 

  (D) the remainder of the Restricted Stock Units otherwise vested in a
Participant as provided herein shall become distributable in Plan Shares upon
the Corporation’s repayment of one hundred percent (100%) of the TARP Funds.



--------------------------------------------------------------------------------

  (iii) “Vesting Period” has the meaning set forth in Section 3 below.

3. Vesting. The Restricted Stock Units awarded herein shall vest, if at all, as
provided below:

(a) Fifty percent (50%) of the Restricted Stock Units shall vest at 12:00:01
o’clock, a.m., on January 1, 2013;

(b) Twenty-five percent (25%) of the Restricted Stock Units shall vest at
12:00:01 o’clock, a.m., on January 1, 2014; and

(c) Twenty-five percent (25%) of the Restricted Stock Units shall vest at
12:00:01 o’clock, a.m., on January 1, 2015.

Each calendar year ending at midnight immediately preceding the date and time
set forth above is the “Vesting Period” for the applicable Restricted Stock
Units. Notwithstanding the foregoing, should Participant die or become disabled
(as defined in the Plan) on or after January 1, 2012 and before January 1, 2013,
Participant shall be deemed to have been vested in twenty-five percent (25%) of
the Restricted Stock Units as of 12:00:01, a.m., on January 1, 2012.

4. Adjustments. For good cause, determined in its discretion, the Committee may
adjust any calculation described in this Annex B to address changes in relevant
laws or regulations.



--------------------------------------------------------------------------------

ANNEX B

RESTRICTIONS

None.



--------------------------------------------------------------------------------

ANNEX C

REPRESENTATIONS AND WARRANTIES

Participant represents to the Corporation that:

(a) Participant has received a copy of the Plan and represents that he or she is
familiar with the terms and provisions thereof, and hereby acknowledges that the
Restricted Stock Units, and all Plan Shares issuable therefrom, are subject to
all of the terms and provisions of the Plan. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.

(b) Participant has received a copy of the Prospectus relating to the Plan.

(c) Participant represents that the awarding of Restricted Stock Units to, and
the receipt of the Plan Shares by, Participant will not result in the violation
by Participant of any law, statute, rule, regulation, order, writ, injunction,
judgment or decree of any court or governmental authority to or by which
Participant is bound, including, without limitation, United States laws and
other laws that may be applicable to Participant and will not conflict with, or
result in a material breach or violation of, any of the terms or provisions of,
or constitute (with due notice or lapse of time or both) a material default
under, any material lease, loan agreement, mortgage, security agreement,
domestic relations, trust indenture or other agreement or instrument to which
Participant is a party or by which Participant is bound or to which
Participant’s material properties or assets is subject, nor result in the
creation or imposition of any lien upon any of the material properties or assets
of Participant.

(d) Participant acknowledges and agrees that this Agreement is not a contract of
employment and that nothing in this Agreement shall confer upon Participant any
right with respect to continuation of service to or employment by the
Corporation, the Bank or any Affiliate thereof.



--------------------------------------------------------------------------------

(e) Participant acknowledges and agrees that the vesting of Restricted Stock
Units and issuance of Plan Shares pursuant to this Agreement is earned only
through Participant’s continued employment with the Bank or an Affiliate thereof
throughout all Vesting Periods and not through the grant of the Restricted Stock
Units hereunder.

(f) Participant warrants that he or she will hold the Corporation, the Bank,
their Affiliates and their respective directors, officers, agents and
controlling persons and their respective heirs, representatives, successors and
assigns harmless, and will indemnify them from and against all liabilities,
costs and expenses incurred by them as a result of any misrepresentation made by
Participant contained herein.

(g) Participant hereby accepts this Agreement subject to all of the terms and
provisions hereof. Participant has reviewed this Agreement and all Annexes
hereto in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Agreement, and fully understands all provisions of the
Agreement and all Annexes hereto.

(h) Participant acknowledges that the Corporation and the Bank are entitled to
rely on the representations made above.



--------------------------------------------------------------------------------

ANNEX D

CLAWBACK

The parties acknowledge and agree that (a) The Emergency Economic Stabilization
Act of 2008, as amended by the American Recovery and Reinvestment Act of 2009,
and the rules, regulations or other authoritative pronouncements of the
Department of the Treasury of the United States (“UST”), and (b) the Dodd-Frank
Wall Street Reform and Consumer Protection Act (“Dodd-Frank Act”) and rules or
regulations of the Securities and Exchange Commission (“SEC”) promulgated
thereunder are or may be applicable to the Restricted Stock Units awarded
herein. The parties acknowledge and agree that the Restricted Stock Units
awarded herein are not intended to constitute incentive compensation for
purposes of Section 954 of the Dodd-Frank Act. The parties agree, however, that
in the event that the “clawback” provisions of any of the foregoing statutes or
the rules, regulations or authoritative pronouncements of the UST or the SEC now
existing or hereafter issued are deemed to be applicable to this Agreement, the
Restricted Stock Units and/or the Plan Shares, the Committee may amend this
Annex D to include appropriate “clawback” rights and obligations, and the
Corporation, the Bank and Participant shall thereupon become bound thereby.



--------------------------------------------------------------------------------

ANNEX E

PLAN

See Attached.